Citation Nr: 0317911	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 with the United States Marine Corps.  
Thereafter, he served on active duty with the United States 
Army from October 1974 to August 1975.  His service records 
show that he served in combat with the United States Marine 
Corps during the Vietnam War and that his military 
decorations include the Silver Star Medal, the Purple Heart 
Medal and a Presidential Unit Citation.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for an increased evaluation in excess of 50 percent for 
service-connected PTSD.


FINDINGS OF FACT

The evidence establishes that the veteran's PTSD produces 
occupational and social impairment with deficiencies in his 
work, family relations, judgment, thinking, and mood, due to 
depression and anxiety which adversely affect his ability to 
function independently, appropriately and effectively with 
impaired impulse control, neglect of his personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances (including in a work or a worklike setting) and 
an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, and no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the provisions of the VCAA in a Statement of the Case dated 
July 2002, in which it provided the veteran with the VCAA-
compliant duty to assist provisions of the revised version of 
38 C.F.R. § 3.159, explaining how VA would assist him in 
obtaining necessary information and evidence pertaining to 
his claim.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course this 
appeal.  He has also been provided with a VA examination 
which addresses the increased rating claim on appeal.  We 
note that records pertaining to his claim for Social Security 
Administration (SSA) disability benefits have also been 
obtained and associated with his claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  Finally, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's claims file shows that he was granted service 
connection and a 50 percent evaluation for PTSD in a June 
1996 hearing officer's decision.  In May 2000 he reopened his 
claim and sought an increased evaluation in excess of 50 
percent for PTSD.  His claim was denied in an April 2001 
rating decision and the current appeal stems from this 
action.

Where the veteran's entitlement to compensation for a 
particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment caused by the disability at issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

SSA records associated with claims file show that the veteran 
suffered from orthopedic disabilities affecting his spine.  
The SSA record also include a March 1995 report of telephone 
contact between the SSA and the veteran's mother in which the 
mother related that the veteran had a history of aggressive, 
confrontational and destructive behavior towards others and 
that he was mentally ill ever since returning home from 
Vietnam.  She reported that the veteran had made threats of 
violence towards others, including his children and family 
members, and that he destroyed personal property in the 
mother's home.  The mother indicated that the veteran 
expressed homicidal ideation and a hatred of other people.  

Pertinent evidence associated with his claim includes the 
report of an August 2000 VA psychiatric evaluation in which 
the veteran was described as somewhat disheveled and untidy 
in appearance and was very restless and anxious in his 
behavior.  His speech jumped from topic to topic in an 
erratic manner.  However, there was no indication of an 
underlying psychosis.  He presented a history of antisocial 
behavior and frequent fights and altercations with others.  
He lived by himself with several pet dogs and preferred to 
remain to himself and not socialize with others.  He was not 
on any psychiatric medication.  The examiner stated that it 
was difficult to get a complete and detailed history from the 
veteran because he was somewhat evasive and gave somewhat 
vague answers.  He was oriented on all spheres and displayed 
good memory without evidence of cognitive deficit.  The 
examiner did not note any indication of an underlying 
depression or psychotic thought process.  The veteran's 
affect was broad but because of his vague replies to the 
examiner's questioning establishing a rapport with his was 
difficult.  He appeared somewhat anxious.  The Axis I 
diagnosis was PTSD and the Axis II diagnosis was personality 
disorder, not otherwise specified.  The Global Assessment of 
Functioning (GAF) score of 50 based on his inability to keep 
a job and have friends.  The examiner commented that the 
Global Assessment of Functioning score was based almost 
completely on the Axis II diagnosis.  The veteran was deemed 
competent and the examiner opined that there did not appear 
to be any progression in the veteran's PTSD in historical 
review.

At a hearing before the undersigned conducted in January 
2003, the veteran testified that he experienced frequent 
nightmares relating to his PTSD that would interrupt his 
sleep and awaken him five to six times per night.  He 
reported that he had a history of socially aggressive and 
violent behavior.  He was unemployed and had not worked a 
regular full time job in over 20 years and had no job of any 
sort in over 10 years.  He admitted that he did not get along 
with other people, disliked people and disliked being told 
what to do.  When he was able to work he only worked the sort 
of jobs in which he could be by himself and contact with 
others was kept to a minimum, such as driving a truck or 
working in a mine.  He stated that he had been married 
several times and that he was unable to maintain lasting 
personal relationships.  He also reported having memory 
problems and depression which was sometimes so bad that he 
shut himself inside of his home.  He stated that he was very 
easily irritated but denied having homicidal ideation 
although he admitted that he was unable to tolerate much 
provocative or rude behavior from others and was willing to 
confront others for directing such behavior at him.  He 
reported that he used to see an SSA psychiatrist twice per 
week as the counseling was provided to him without cost.  He 
did not receive regular counseling at the time of this 
hearing but indicated that he was trying to enter a program 
for regular counseling through VA.  He did not use 
psychiatric medication for his PTSD and indicated that he had 
a 30-year-long prior history of drug and alcohol abuse until 
1996 and now avoided medication of any sort in the evident 
interest of averting a relapse into substance abuse.  His 
daily activities reportedly included solitary physical 
exercise or walking and exercising his pet dogs.  He 
testified that he had no friends and did not socialize with 
others or hold membership in any organizations.  

In correspondence dated February 2003 from Dr. K. M., a Vet 
Center clinical psychologist, he reported that he evaluated 
the veteran in February 2003.  Dr. K. M.'s report shows that 
the veteran had a long history of interpersonal problems that 
affected his marriage and family.  He suffered from severe 
anxiety as a result of PTSD and experienced severe sleep 
problems with frequent nightmares relating to his combat 
experiences.  He was extremely limited in his social 
functioning abilities.  He had no friends and frequently 
became so anxious that he was unable to leave his house.  
During these period of elevated anxiety he would become 
depressed.  He frequently obsessed on the traumatic events he 
witnessed in combat.  Dr. K. M. believed that the veteran's 
psychiatric condition would never improve and he found him 
totally disabled and unemployable as a result.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The applicable criteria for rating the veteran's service-
connected PTSD are contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  Presently, the disability is rated 50 
percent disabling.  The schedule provides for the assignment 
of a 50 percent evaluation when the evidence demonstrates 
that there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Assignment of a 100 
percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

We note that the evidence appears to present two somewhat 
differing views regarding the severity of the veteran's PTSD 
and its impact upon his abilities to function in social and 
work environments.  The VA examination report of August 2000 
shows that the veteran was disheveled and untidy in 
appearance and was very restless and anxious in his behavior 
and presented a history of antisocial behavior and frequent 
fights and altercations with others.  He lived by himself 
with several pet dogs and preferred to remain to himself and 
not socialize with others.  The examiner had noted difficulty 
establishing a rapport with the veteran and we find that 
because of this the examiner may have been unable to fully 
grasp the severity of the veteran's psychiatric disability 
when he stated that there did not appear to be any 
progression in the veteran's PTSD in historical review.  We 
note that there is a telephone contact report with the 
veteran's mother dated in March 1995 which indicated that the 
veteran was extremely socially maladapted as a result of his 
psychiatric illness.  This is demonstrated by the Vet 
Center's psychological assessment of February 2003 which 
shows that the veteran suffered from severe anxiety as a 
result of PTSD with severe sleep problems punctuated by 
frequent nightmares relating to his stressful experiences and 
that his social functioning abilities were extremely limited.  
His factual history is consistent in all records associated 
with his file with regard to his having no friends.  He 
frequently became so anxious and depressed that he was unable 
to leave his house.  This disability picture is also 
consistent with the veteran's descriptions of his own 
psychiatric symptomatology presented at his hearing in 
January 2003 and we find his oral testimony in this regard to 
be a credible depiction of his current state of impairment 
due to PTSD.  

In our analysis we find that the overall constellation of 
symptomatology more closely approximates the criteria for a 
70 percent evaluation under the applicable rating schedule.  
See 38 C.F.R. § 4.7 (2002).  We base this determination on 
the evidence which indicates that the veteran has difficulty 
maintaining his personal appearance and hygiene, as during 
examination in August 2000 he appeared quite disheveled.  The 
whole of the evidence clearly establishes that his PTSD 
symptoms would cause him extreme difficulty in adapting to 
stressful circumstances in a work setting and prevents him 
from establishing and maintaining effective interpersonal 
relationships and demonstrated by his multiple failed 
marriages.  The evidence indicates that his PTSD produces 
occupational and social impairment which adversely impacts 
his ability to work, maintain family relations, exercise 
sound judgment, rational thinking and stabilize his mood due 
to depression and anxiety which adversely affects his ability 
to function appropriately and effectively in a work and 
social setting.  Therefore, resolving all doubt in the 
veteran's favor, we find that the level of impairment 
associated with the veteran's service-connected PTSD meets 
the criteria for a 70 percent evaluation.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

We do not find, however, that the evidence supports the 
assignment of a 100 percent evaluation for the veteran's 
PTSD.  The criteria for a 100 percent evaluation requires 
demonstration of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Although the veteran's psychiatric disability partially meets 
a few elements of these criteria, they do not rise to the 
level of persistence or severity contemplated by the rating 
schedule such that it may be concluded that the degree to 
which the veteran is impaired by them more closely 
approximates the criteria for a 100 percent evaluation.  See 
38 C.F.R. § 4.7.

To the extent that the veteran seeks extraschedular 
consideration of his service-connected PTSD, we find that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this regard, we note that the SSA records 
indicate that the veteran's orthopedic disabilities also 
contribute to his level of industrial impairment such that 
his service-connected PTSD cannot be held entirely 
accountable for the degree of severity of his overall 
disability.  We are thus not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

A higher initial evaluation for service-connected PTSD, to 70 
percent, is granted, subject to the controlling laws and 
regulations which govern awards of VA compensation.  



	                        
____________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

